UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7894


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTHONY DESHAWN BANKS, a/k/a Eight,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:06-cr-00042-RBS-JEB-2)


Submitted:   April 13, 2015                 Decided:   April 22, 2015


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony   Deshawn  Banks, Appellant   Pro  Se.  Robert  Edward
Bradenham, II, Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Deshawn Banks appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of    sentence.         In   his    motion,      Banks    sought      the    benefit    of

Amendment 782 of the U.S. Sentencing Guidelines, which reduced

the base offense levels applicable to most offenses involving

crack cocaine.          The record reflects that, at sentencing, Banks

was held responsible for 133.2 kg. of crack, and his Guidelines

range was 292-365 months.             Application of Amendment 782 does not

have the effect of lowering his Guidelines range, which remains

292-365    months.            See     U.S.       Sentencing     Guidelines           Manual

§ 1B1.10(a)(2)(B), p.s. (2014).                  Accordingly, we conclude that

the    district    court      did    not   abuse    its    discretion        in    denying

Banks’ motion.          See United States v. Smalls, 720 F.3d 193, 195

(4th    Cir.    2013)    (stating      standard     of    review).          We   therefore

affirm.        We dispense with oral argument because the facts and

legal    contentions         are    adequately     presented     in    the       materials

before    this    court      and    argument     would    not   aid    the       decisional

process.

                                                                                   AFFIRMED




                                             2